Citation Nr: 0425784	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-18 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease, left shoulder.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee strain.

3.  Entitlement to an initial compensable rating for 
gastrointestinal reflux disease (GERD).

4.  Entitlement to an initial compensable rating for right 
wrist, carpal tunnel syndrome.

5.  Entitlement to an initial compensable rating for 
residuals of submuscular transposition of the ulnar nerve, 
left elbow, postoperative.

6.  Entitlement to an initial evaluation in excess of 10 
percent for residual of excision of the intervertebral disc 
with radiculopathy, right leg.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from October 1981 until 
October 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.  

It is noted that the veteran's December 2001 notice of 
disagreement challenged denials as to nine issues.  A June 
2002 statement of the case addressed all nine of these 
issues.  Then, in the veteran's November 2002 substantive 
appeal, he specifically limited his appeal to six issues.  

Therefore, while a subsequent supplemental statement of the 
case issued in December 2002 continued to list nine issues, 
only six are for appellate consideration in this decision, 
per the veteran's VA Form 9.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in June 2003.

The Board finds that further development is required prior to 
adjudication of the instant appeal.  First, the Board finds 
that the RO's duty to notify under the VCAA has not been 
satisfactorily carried out with respect to the veteran's 
claim of entitlement to an increased rating for excision of 
intervertebral disc with radiculopathy, right leg.  
Specifically, it is noted that the diagnostic criteria for 
intervertebral disc syndrome under Diagnostic Code 5093 were 
amended during the pendency of the appeal, effective 
September 23, 2002.  The veteran was not notified of that 
change, nor does it appear that the RO considered the amended 
criteria in the December 2002 supplemental statement of the 
case.  Moreover, the rating criteria regarding disabilities 
of the spine were further revised effective September 26, 
2003.  Again, no notice was provided of this change, nor did 
the RO consider the veteran's claim in light of the amended 
diagnostic criteria.   




The Board also finds that, as to all of the pending claims, 
the RO has not adequately satisfied the duty to assist as 
imposed by the VCAA.  In this vein, the Board points to the 
Appellant's Brief, dated in September 2004.  In that 
document, the veteran's representative contended that the RO 
had failed to provide the veteran with a thorough and 
contemporaneous examination in conjunction with his increased 
ratings claims.  A review of the file reveals that the 
veteran's last VA examination was performed in August 2001, 
over 3 years ago.  Moreover, because the September 2004 
Appellant's brief implies that the veteran's symptomatology 
has worsened, the Board agrees that updated objective 
findings would be useful in order to fully and fairly 
consider the veteran's claims.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for the disabilities at issue 
during the previous three years.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran to be examined by an orthopedic 
surgeon and a special neurology 
examination by a neurologist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
service-connected degenerative joint 
disease, left shoulder; right knee 
strain; right wrist, carpal tunnel 
syndrome; residuals of submuscular 
transposition of the ulnar nerve, left 
elbow, postoperative; and intervertebral 
disc with radiculopathy, right leg.  

The claims file, the previous and amended 
criteria for rating spine disorders 
(effective September 23, 2002, and 
September 26, 2003), copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003) and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.

The examination reports should include 
complete range of motion testing by use 
of a goniometer.  The examiners should 
comment as to whether there is any 
additional functional impairment as due 
to factors such as pain, weakness, 
fatigability and incoordination.  
Moreover, with respect to the veteran's 
intervertebral disc syndrome, the 
examiners should comment as to how many 
incapacitating episodes the veteran has 
experienced in the past 12 months.  

Further regarding the veteran's 
intervertebral disc syndrome, the 
examiners should clearly identify all 
orthopedic and neurologic manifestations.  
If possible, the affected nerves should 
be named.  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  The VBA AMC should arrange for a VA 
special gastrointestinal examination by a 
gastrointestinal specialist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
service-connected GERD.  Any necessary 
tests should be conducted.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  The SSOC should also specifically 
include all previous and amended rating criteria for 
evaluating the veteran's intervertebral disc claim, September 
23, 2002, and September 26, 2003.   In this vein, the SSOC 
must apprise the veteran of the changes to the spine 
regulations.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for increased evaluations, and may 
result in their denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




